


EXHIBIT 10.1 [form8-k.htm]


URS CORPORATION


2008 Incentive Compensation Plan Summary


I.  
Plan Objectives

 
The URS Corporation Incentive Compensation Plan (the “Plan”) is intended to
provide rewards to individuals who make a significant contribution to the
financial performance of URS Corporation and its URS, EG&G and    Washington
Divisions (collectively, the “Company”) during each fiscal year (a “Plan
Year”).  Among other things, the Plan is intended to:


·  
Help key employees to focus on achieving specific financial targets;



·  
Reinforce teamwork;



·  
Provide significant award potential for achieving outstanding performance; and



·  
Enhance the Company’s ability to attract and retain highly talented and
competent people.



II.  
General Plan Description

 
  A.  Eligibility
 
The Plan provides an opportunity for employees to earn cash awards based on
achievement of Company and individual performance objectives during a Plan
Year.  Eligible participants are classified in one of two categories:
 
    1. “Designated Participants” are key employees who have the potential to
significantly impact the Company’s success; or


    2. “Non-designated Participants” are employees who demonstrate outstanding
individual effort and results during the year.  Awards to this group of
employees are paid from a discretionary bonus pool.



 
1

--------------------------------------------------------------------------------

 

 Except as noted herein, to be eligible to receive an award under the Plan,
participants must be employed by the Company at the end of the Plan
Year.  However, if the employment of a Designated Participant is terminated
prior to the end of a Plan Year due to death, permanent disability or
retirement, other than the retirement of a Covered Employee (as defined in the
Plan), the Designated Participant (or their heirs in the case of death) will be
eligible to receive a pro-rata award based on the time the Designated
Participant was employed by the Company and the performance objectives
achieved.  If a Designated Participant’s employment is terminated for any other
reason prior to the end of a Plan Year (whether voluntary or involuntary), the
Designated Participant will not receive an award.  New hires (employees who join
the Company during the Plan Year) who are identified as Designated Participants
must have at least three months of service and be employed by the Company at the
end of a Plan Year to be eligible to receive a pro-rata award based on the time
the Designated Participant was employed by the Company and the performance
objectives achieved.  Notwithstanding the foregoing, the terms of a Designated
Participant’s employment agreement will supersede the terms and conditions of
the Plan.


  B.  Performance Objectives
 
Each Plan Year, the Compensation Committee of the Board of Directors (the
“Committee”) establishes, or authorizes the establishment within specified
parameters of, specific performance objectives for the Company and for
Designated Participants, including weightings of the performance objectives, by
the business unit or units in which the Designated Participant is expected to
have the most direct impact.  The performance objectives may be based on any
one, all or a combination of the following (each as defined in the Plan) and
additional objectives as set forth in the 1999 Equity Incentive Plan:


1.           Net Income;
 
2.           Contribution;
 
3.           Average Day Sales Outstanding (“DSO”);
 
4.           Revenues; and/or
 
5.           New Sales.
 
In addition, the Committee has the discretion to adjust the performance
objectives by including or excluding the following events and other similar
events that may occur during a Plan Year and that are objectively determinable
and unrelated to the achievement of the performance objectives:




 
1.
Effects of changes in U.S. tax laws, generally accepted accounting principles or
other laws or provisions affecting the Company’s reported financial results;



 
2.
Extraordinary non-recurring items as described in Accounting Principles Board
Opinion No. 30 and/or in Management’s Discussion and Analysis of Financial
Condition and Results of Operations appearing in the Company’s annual report to
stockholders for a Plan Year; and



 
3.
Effects of changes in capital structure, such as equity issues, debt offerings
and capital restructures.



2

--------------------------------------------------------------------------------


 
 
C.  
 
Target Bonus Pool

 
Each Plan Year, the Committee identifies a target bonus pool as part of the
Company’s financial planning process.  The target bonus pool is the sum of all
anticipated awards for Designated Participants and Non-designated
Participants.  The actual bonus pool may vary from the target bonus pool
depending on the Company’s actual performance against the performance objectives
established for a Plan Year.
 
D.  
Target Bonus Percentage

 
Each Plan Year, the Committee assigns to, or authorizes the assignment to, each
Designated Participant, of a target bonus percentage, expressed as a percentage
of salary, based on his or her anticipated contributions to the Company.


III.  
2008 Plan Year

 
A.  
Performance Objectives

 
For the 2008 Plan Year, the Committee established as a prerequisite to all bonus
payments under the Plan that URS Corporation meets a minimum Net Income
threshold.  In addition, the Committee established, or authorized the
establishment of, primary business unit performance objectives and individual
performance objectives for Designated Participants by the business unit where
the Designated Participant is expected to have the most direct impact as
follows:
 
 
Business Unit
Performance Objectives
URS Corporation
Net Income
URS Division
URS Division Profit Contribution
EG&G Division
EG&G Division Profit Contribution
Washington Division
Washington Division Profit Contribution



In addition, for Designated Participants in the URS, EG&G and Washington
Divisions, the Committee established, or authorized the establishment of,
various secondary individual performance objectives consisting of DSO, Working
Capital DSO, Safety Record, Revenues, New Sales, New Sales Profitability as well
as other objectives, and established, or authorized the establishment of,
relative weighting to be allocated among all such performance objectives.
 
3

--------------------------------------------------------------------------------




B.  
Target Bonus Pool

 
For the 2008 Plan Year, the Committee established a target bonus pool which will
be funded based on achievement of the Company and Division performance
objectives as follows:


Performance Results
2008 Award Pool Funding
For URS Corporation, URS Division and EG&G Division:
 
110% of Performance Objective, or 115% or 120% of Performance Objective
depending on the specific Performance Objective and Designated Participant
 
200%
 
100% of Performance Objective
100%
90% of Performance Objective
0%
For Washington Division:
 
110% of Performance Objective
150%
100% of Performance Objective
100%
90% of Performance Objective
75%
70% of Performance Objective
25%
Below 70%
0%

 
       C.  
Target Bonus Percentage

 
For the 2008 Plan Year, the Committee has established the following target bonus
percentages for the Company’s executive officers:
 
Name
2008 Target Bonus Percentage
(as a percentage of base salary)
Martin M. Koffel
125%
H. Thomas Hicks
100%
Thomas W. Bishop
70%
Reed N. Brimhall
60%
Gary V. Jandegian
100%
Joseph Masters
70%
Randall A. Wotring
100%
Susan B. Kilgannon
45%
Thomas Zarges
100%



4

--------------------------------------------------------------------------------


IV.  
Determination of Awards

  Awards to Designated Participants will be dependent upon satisfying one or
more of the following criteria: (1) the Company achieving its Net Income
threshold; (2) the Division achieving its minimum contribution threshold; and
(3) the Designated Participant achieving his/her individual performance goal(s).
A Designated Participant’s award will be calculated based on the percent of
his/her performance goal(s) achieved, multiplied by his/her target bonus
percentage and by his/her base salary earned during the Plan
Year.  Determinations of awards to Non-designated Participants (from the
discretionary pool) will be made by the CEO at the end of a Plan Year.


V.  
Other Plan Provisions

 
A.  
Payment of Awards

 
Assessment of actual performance and payout of awards will be subject to
completion of the Company’s fiscal year-end independent audit and certification
by the Committee that the applicable performance objectives and other material
terms of the Plan have been met.


The actual award earned will be paid to Designated Participants (or the
Designated Participant’s heirs in the case of death) in cash within 30 days
following completion of both the independent audit and the above-referenced
certification by the Committee.  Payroll and other taxes will be withheld as
required by law.


B.  
Plan Accrual

 
Estimated payouts for the Plan will accrue monthly during each Plan Year.  At
the end of each fiscal quarter, the estimated actual awards for the Plan Year
will be evaluated based on actual performance to date and the monthly accrual
rate will be adjusted so that the cost of the Plan is fully accrued at Plan
Year-end.   Accrual of estimated payouts does not imply vesting of any
individual awards to Designated Participants.


C.  
Administration

 
The Plan will be administered by the Committee and the CEO.  The Committee may,
without notice, amend, suspend or revoke the Plan at any time.
 
5

--------------------------------------------------------------------------------




D.  
Assignment of Employee Rights

 
No employee has a claim or right to be a participant, to continue as a
participant or to be granted an award under the Plan.  Participation in the Plan
does not give an employee the right to be retained in the employment of the
Company or its affiliates, nor does it imply or confer any other employment
rights.


Nothing contained in the Plan shall be construed to create a contract of
employment with any participant.  The Company and its affiliates reserve the
right to elect any person to its offices and to remove any employees in any
manner and upon any basis permitted by law.


Nothing contained in the Plan shall be deemed to require the Company or its
affiliates to deposit, invest or set aside amounts for the payment of any
awards.  Participation in the Plan does not give a participant any ownership,
security or other rights in any assets of the Company or any of its affiliates.


E.  
Validity

 
In the event that any provision of the Plan is held invalid, void or
unenforceable, such provision shall not affect, in any respect, the validity of
any other provision of the Plan.


F.  
Governing Law

 
The Plan will be governed by, and construed in accordance with, the laws of the
State of California.



 
 
6

--------------------------------------------------------------------------------

 
